     Case 1:20-cv-05035-MHC-WEJ Document 1 Filed 12/11/20 Page 1 of 14




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

SANDRA SEEGARS-HOLMES,                      )
                                            )
      Plaintiff,                            )
                                            )     CIVIL ACTION FILE
v.                                          )
                                            )     NO.
A.W. HOLDINGS, LLC,                         )
An Indiana Corporation, D/B/A                )
BENCHMARK HUMAN SERVICES,                   )
GINGER SUNBOM and JOSEPH                    )
DARLING,                                    )     JURY TRIAL DEMANDED
                                             )
            Defendants.                     )
                                              )

                                 COMPLAINT
      COMES NOW SANDRA SEEGARS-HOLMES, Plaintiff herein, and files

her Complaint seeking damages, declaratory and equitable relief against

Defendants A.W. HOLDINGS, LLC, An Indiana Corporation, D/B/A

BENCHMARK HUMAN SERVICES, GINGER SUNBOM and JOSEPH

DARLING, and shows as follows:

                       PARTIES AND JURISDICTION

      1. Sandra Seegars-Holmes, Plaintiff, brings claims against her former

employer and two former supervisors based upon the unlawful termination of her
     Case 1:20-cv-05035-MHC-WEJ Document 1 Filed 12/11/20 Page 2 of 14




employment. Plaintiff asserts claims for race discrimination under Title VII, 42

U.S.C. § 2000e et seq. and 42 U.S.C. §1981, and violations of the Family and

Medical Leave Act, 29 U.S.C. §2601 et seq.

      2. Ms. Seegars-Holmes resides within the State of Georgia. She was

employed by Benchmark Human Services (“Benchmark”) in its Gainesville facility

beginning in February 2016 through the termination of her employment.

      3. A.W. Holdings, LLC d/b/a Benchmark is an Indiana Corporation which

provides support, healthcare and related services to disabled individuals in a

number of states. Benchmark operates several facilities throughout the State of

Georgia, including the Gainesville location. Benchmark is subject to service of

process on its registered agent, CT Corporation System, 289 Culver Street,

Lawrenceville, GA 30046.

      4. Ginger Sunbom is employed as Assistant State Director for Benchmark,

and was so employed at all relevant times. Sunbom is subject to service of process

at her residence, 110 Baskins Road, Lakeland, Lowndes County, GA 30635.

      5. Joseph Darling was employed at all relevant times as Regional Director,

and was Ms. Seegars-Holmes’ direct supervisor. Darling is subject to service of

process at his residence, 98 Eagle Rest Road, Dahlonega, Lumpkin County, GA

30533.
     Case 1:20-cv-05035-MHC-WEJ Document 1 Filed 12/11/20 Page 3 of 14




      6. Jurisdiction is invoked pursuant to 28 USC § 1331 as the claims herein

present a federal question.

      7. Venue is proper in this Court under 28 USC § 1391 because Defendants

conduct business and/or reside in this District and the unlawful actions and

practices set forth herein were committed within the Northern District of Georgia.

      8. Plaintiff timely filed a Charge of Discrimination asserting claims for race

discrimination in violation of Title VII.

      9. This action is timely brought within ninety (90) days of Plaintiff’s receipt

of a Notice of Right to Sue from the EEOC.

      10. All administrative requirements and conditions precedent to maintenance

of this action have been satisfied.

                              BACKGROUND FACTS

      11. Plaintiff, who is African-American and mixed race, began working for

Benchmark as a Licensed Practical Nurse (“LPN”)/House Manager in

Benchmark’s Gainesville facility on February 8, 2016.

      12. Prior to her employment at Benchmark, Plaintiff had a successful career

as an LPN with a number of employers over the course of 30 years. She had never

been disciplined, suspended or terminated by any employer during this time.
     Case 1:20-cv-05035-MHC-WEJ Document 1 Filed 12/11/20 Page 4 of 14




      13. Benchmark operates a number of programs on behalf of the State under

contracts with the Georgia Department of Behavioral Health and Developmental

Disabilities.

      14. Benchmark’s facilities in Georgia, and at the Gainesville house in

particular, were poorly managed, disorganized, and chronically short-staffed

during Plaintiff’s employment.

      15. Benchmark routinely violated standards and regulations pertaining to the

services it performed for the State. For example, Benchmark routinely requested

and received reimbursement based upon staffing levels which were not met.

      16. Staff turnover has been very high at all relevant times, particularly in

“direct support staff” and other lower-level positions.

      17. The Gainesville facility at which Plaintiff was employed was not

operated according to the same policies and procedures as other facilities.

      18. Regional Director Joe Darling, Caucasian, regularly reminded staff that

he was their direct supervisor, and that operations should be conducted according

to his instructions, rather than company mandates. Darling explained that this was

necessary because the “company is so confused and disorganized” and that there

were “too many chiefs” giving instructions.
     Case 1:20-cv-05035-MHC-WEJ Document 1 Filed 12/11/20 Page 5 of 14




      19. Plaintiff’s assigned duties, and the job duties of other staff, were changed

by Darling to attempt to address this corporate disfunction.

      20. Darling recognized that the severe problems with turnover in Gainesville

required Plaintiff to spend inordinate amounts of time in processing terminations,

applications and hiring paperwork. Plaintiff often had as many as 70-80

applications to process during a week, in addition to her other duties.

      21. Due to the amount of time Plaintiff spent on hiring activities, Darling

relieved Plaintiff of job duties related to inventory, tracking and administration of

medication.

      22. Registered nurse Sheila Canada, Caucasian, was assigned primary

responsibility for these types of duties related to medication. Ms. Canada was hired

to replace Gary Johnson, who also performed these functions.

      23. Plaintiff was expected to be a secondary “back-up” in supervising the

administration and tracking of medication when Canada was not available.

However, Canada was frequently resentful when Plaintiff offered any assistance

with regard to medication, and insisted that direct support staff allow her to

supervise this function.
     Case 1:20-cv-05035-MHC-WEJ Document 1 Filed 12/11/20 Page 6 of 14




      24. Defendant Sunbom, Caucasian, was promoted to the position as

Assistant State Director some months after Plaintiff was first employed at

Benchmark.

      25. Sunbom was often rude to, and dismissive of, Plaintiff. Other staff

commented to Plaintiff that Sunbom didn’t seem to like her.

      26. Sheila Canada informed Plaintiff that she had been present at a

discussion with Ms. Sunbom at the Benchmark facility in Acworth, Georgia in

which Sunbom described Plaintiff as a “loud, ghetto Black.”

      27. Sunbom stated that Benchmark always had problems with Blacks.

      28. According to Canada, Sunbom had stated that Benchmark wouldn’t hire

any more “niggers” in Region 1, which included Gainesville.

                         SUSPENSION AND TERMINATION

      29. From February 2016 through May 2018, Plaintiff received no discipline

of any kind. Her annual performance evaluations were all satisfactory.

      30. In late 2017, Plaintiff’s son was seriously injured in an automobile

accident. Over the next several months, Plaintiff was often absent to care for her

son and in order to drive him to seek medical treatment.
     Case 1:20-cv-05035-MHC-WEJ Document 1 Filed 12/11/20 Page 7 of 14




         31. In addition, Ms. Seegars-Holmes required emergency surgery in March

2018, which resulted in continuing treatment and medication.

         32. During this time, Ms. Seegars-Holmes spoke to HR Director Betty

Holloway about the possibility of taking Family and Medical Leave Act (“FMLA”)

leave.

         33. Ms. Seegars-Holmes and Defendant Darling discussed the issue, and he

discouraged her from pursuing her right to FMLA leave.

         34. Darling told Plaintiff she shouldn’t apply for FMLA protection, but

rather that he would allow her absences as needed.

         35. On April 19, 2018, Plaintiff told Darling that she was unable to drive to

an annual training due to her health condition and medication. She provided a note

from her physician verifying this restriction.

         36. Darling told Plaintiff that her inability to attend this training “shouldn’t

be a problem”. Darling suggested that Christy Sellers could provide the training at

Gainesville when she visited the facility.

         37. On May 2, 2018, Plaintiff was suspended for ten days for her failure to

attend a meeting to discuss a work improvement plan and her requests for

reasonable accommodations.
     Case 1:20-cv-05035-MHC-WEJ Document 1 Filed 12/11/20 Page 8 of 14




      38. Darling told Plaintiff that Sunbom forced him to issue the suspension

because she didn’t like Plaintiff. Darling said Sunbom felt Plaintiff was too loud.

Darling said he was afraid it might be because Plaintiff was a “person of color”.

      39. While Plaintiff was out on suspension, Benchmark purportedly began an

investigation into medication issues in Gainesville.

      40. Darling and others were well aware prior to this time that there were

numerous procedural violations regarding medication handling and administration

in Gainesville. Seegars and direct support staff members had discussed this with

him multiple times.

      41. On or about May 19, 2018, Darling completed Plaintiff’s annual

evaluation, in which he rated her as meeting performance standards in all but two

areas. Darling indicated in his comments, “this year’s review was impacted by

employee’s son’s head injury in the fall and the employee’s emergency surgery in

March.”

      42. Benchmark terminated Plaintiff’s employment on or about June 5, 2018.

      43. Benchmark indicated the reason for termination was violation of policies

regarding “medication supervision, handling, recording, and dispensing.”

      44. Following her termination, Darling told staff members he did not agree

with the termination of Plaintiff.
     Case 1:20-cv-05035-MHC-WEJ Document 1 Filed 12/11/20 Page 9 of 14




      45. In Benchmark’s communications with EEOC in response to Plaintiff’s

charge of discrimination, it falsely asserted that these alleged medication issues

were discovered during the course of a “routine, quarterly, medication audit.”

      46. In reality, Canada’s long-standing and well-known failure to comply

with medication procedures was used as a pretext to target Plaintiff for termination.

                                  COUNT I—TITLE VII

      47. Plaintiff reasserts and incorporates by reference the allegations set forth

in Paragraphs 1-46 as though fully set forth herein.

      48. Benchmark was Plaintiff’s employer within the meaning of Title VII.

Benchmark employed more than 15 employees at all relevant times. Benchmark is

subject to the prohibitions on race discrimination set forth in Title VII.

      49. Plaintiff was subjected to disparate treatment based upon race.

      50. Plaintiff was terminated for violation of medication policies and

procedures. Sheila Canada, Caucasian, was responsible for these issues, and was

not terminated.

      51. Plaintiff was terminated based upon her race and replaced by a

Caucasian.

      52. The reason Benchmark offered for Plaintiff’s termination was pretextual.
     Case 1:20-cv-05035-MHC-WEJ Document 1 Filed 12/11/20 Page 10 of 14




      53. Plaintiff is entitled to damages for Benchmark’s Title VII violations

including back pay and benefits, emotional distress damages, attorneys fees and

costs, as well as injunctive and declaratory relief.

                              COUNT II—42 U.S.C. § 1981

      54. Plaintiff reasserts and incorporates by reference the allegations set forth

in Paragraphs 1-46 as though fully set forth herein.

      55. Plaintiff qualifies as a racial minority as Black and mixed race.

      56. Defendants Benchmark, Sunbom and Darling each intentionally

discriminated against Plaintiff on the basis for race through participation in

discipline and the termination of Plaintiff’s employment.

      57. The termination of Plaintiff’s employment based upon her race was in

violation of 42 U.S.C. §1981 as discrimination in the making and enforcement of

contracts.

      58. Plaintiff is entitled to damages against Defendants for violations of 42

U.S.C. §1981 and 42 U.S.C. §1981a in an amount to be shown at trial, attorneys’

fees and costs, as well as declaratory and injunctive relief.
    Case 1:20-cv-05035-MHC-WEJ Document 1 Filed 12/11/20 Page 11 of 14




                  COUNT III—FAMILY AND MEDICAL LEAVE

      59. Plaintiff reasserts and incorporates by reference the allegations set forth

in Paragraphs 1-46 as though fully set forth herein.

      60. Benchmark is a covered employer subject to the requirements of the

Family and Medical Leave Act, 29 U.S.C. § 2601 et seq.(“FMLA”). Benchmark

employs more than 50 employees within a 75-mile radius of the Gainesville

location.

      61. Plaintiff was an eligible employee entitled to leave under FMLA.

Plaintiff had worked for Benchmark more than 12 months, had worked at least

1250 hours during the past 12 months.

      62. Plaintiff was entitled to FMLA leave based upon her own serious health

condition, and due to her need to care for a family member with a serious health

condition.

      63. Defendant Benchmark failed to offer leave under FMLA, but rather

discouraged Plaintiff from applying for FMLA protection.

      64. Defendant interfered with Plaintiff’s rights under FMLA by failing to

offer leave, and then imposing discipline based upon events which occurred while

the leave period would have been in place.
    Case 1:20-cv-05035-MHC-WEJ Document 1 Filed 12/11/20 Page 12 of 14




      65. Defendant Benchmark retaliated against Plaintiff due to her efforts to

exercise her rights under FMLA by imposing discipline and then terminating her

employment.

      66. Benchmark’s retaliation was caused by Plaintiff’s efforts to take a

protected leave under FMLA.

      67. Plaintiff is entitled to relief due to Benchmark’s FMLA violations,

including reinstatement, back pay, liquidated damages, equitable relief and other

damages.

      WHEREFORE, Plaintiff prays as follows:

      (a) That she be allowed a trial by jury;

      (b) That she be awarded relief under Title VII against Benchmark including

           damages for back pay, compensatory damages, attorney’s fees and costs,

           injunctive and declaratory relief;

      (c) That she be awarded relief under 42 U.S.C. §1981 and 1981a against all

           Defendants including damages for back pay, compensatory damages,

           attorney’s fees and costs, injunctive and declaratory relief;

      (d) That she be awarded damages under FMLA including reinstatement,

           back pay, liquidated damages, attorney’s fees costs and expenses,

           equitable relief and other damages;
    Case 1:20-cv-05035-MHC-WEJ Document 1 Filed 12/11/20 Page 13 of 14




     (e) For such other relief as the Court deems appropriate.



                                            Respectfully submitted,




                                            /s/ E. Linwood Gunn, IV
                                            E. Linwood Gunn, IV
                                            Georgia Bar No. 315265
                                            Attorney for Plaintiff,
                                            Sandra Seegars-Holmes


THE GUNN LAW FIRM LLC
244 Roswell Street, Suite 100
Marietta, GA 30060
Phone:      470.508.0020
Email:      elg@atldiscriminationlawyers.com
    Case 1:20-cv-05035-MHC-WEJ Document 1 Filed 12/11/20 Page 14 of 14




                      CERTIFICATION UNDER L.R. 7.1D


      Pursuant to Northern District of Georgia Local Rule 7.1.D, the undersigned

counsel for Plaintiff hereby certifies that the above and foregoing pleading is a

computer document prepared in Times New Roman (14 point) font in accordance

with Local Rule 5.1B.

      So certified this 11th day of December, 2020.



                                              /s/ E. Linwood Gunn, IV
                                              E. Linwood Gunn, IV
                                              Georgia State Bar No. 315265
                                              THE GUNN LAW FIRM LLC
                                              244 Roswell Street, Suite 100
                                              Marietta, GA 30060
                                              470.508.0020
                                            elg@atldiscriminationlawyers.com
